Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159865-7(207)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  SEBASTIAN KUHLGERT, Conservator of                                                                  Richard H. Bernstein
  ELISABETH OSTENDORF,                                                                                Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 159865, 159866
  v                                                                COA: 332442, 338363
                                                                   Ct of Claims: 15-000047-MZ
  MICHIGAN STATE UNIVERSITY, and
  BOARD OF TRUSTEES OF MICHIGAN
  STATE UNIVERSITY,
            Defendants,
  and
  UNITED EDUCATORS,
             Intervening Defendant-Appellant.
  _________________________________________
  ELISABETH OSTENDORF,
           Plaintiff-Appellee,
  and
  UNITED EDUCATORS,
           Intervening Plaintiff-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Intervening Plaintiff,
                                                                   SC: 159867
  v                                                                COA: 344533
                                                                   MCAC: 17-000013
  MICHIGAN STATE UNIVERSITY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of appellant United Educators to extend
  the time for filing its reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before August 27, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 23, 2019

                                                                              Clerk